Citation Nr: 0904900	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-14 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1987 to June 
1991, with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and September 2004 rating 
decisions of the RO in Des Moines, Iowa, which denied service 
connection for PTSD.  

The veteran requested a personal hearing before a Member of 
the Board at the RO in his April 2006 substantive appeal.  
The veteran failed to report for his scheduled hearing in May 
2007.  The veteran's representative filed a motion for 
rescheduling in May 2007.  This motion was denied for lack of 
good cause in July 2007.  The Board will proceed.  38 C.F.R. 
§ 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, the Board must remand this case.

Following the perfection of the instant appeal in April 2006, 
the veteran filed additional claims for psychiatric 
disabilities; and additional VA treatment records and a 
February 2007 VA examination report were submitted.  Despite 
the fact that these records are pertinent to this claim, the 
RO did not issue a Supplemental Statement of the Case.  These 
records have not been considered in connection with this 
claim.  

Evidence received after certification of the appeal may be 
considered by the Board in the first instance if the veteran 
waives his right to initial consideration by the Agency of 
Original Jurisdiction.  38 C.F.R. § 20.1304 (2008).  The RO 
did not, however, certify this appeal until May 2007.  The 
evidence in question was received prior to that date.  The 
waiver provision does not apply.  See id.  The evidence must 
be considered by the RO in the first instance.  See 38 C.F.R. 
§ 19.37 (2008).  The Board must remand the claim.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim on 
the merits.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

